Citation Nr: 1624295	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO. 04-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an effective date earlier than March 6, 2002 for the award of service connection for bipolar disorder. 

2. Entitlement to an effective date earlier than March 6, 2002 for the award of service connection for right shoulder osteoarthritis with loss of internal rotation. 

3. Entitlement to an effective date earlier than March 6, 2002 for the award of service connection for a right shoulder scar. 

4. Entitlement to an effective date earlier than March 6, 2002 for the establishment of eligibility to Dependents' Educational Assistance (DEA). 

5. Entitlement to an effective date prior to April 1, 2014 for the establishment of additional compensation for the Veteran's spouse. 

6. Entitlement to an initial disability rating in excess of 30 percent for right shoulder osteoarthritis with loss of internal rotation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1977 to July 1982 and in the United States Army from March 1987 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The claim for a higher rating for a shoulder disability was remanded in November 2005, August 2008 and May 2010 and will again be remanded for evidentiary development. 

The Veteran appeared at a Videoconference hearing in April 2005. A transcript is of record. 





FINDINGS OF FACT

1. The Veteran was advised by a January 1989 notice that an administrative decision denied entitlement to service connection for compensation benefits for psychiatric and right shoulder disabilities; no appeal or additional evidence was submitted within the following year, and it is final. 

2. The Veteran sought to reopen his claims of service connection for psychiatric and right shoulder disabilities (including a separate scar disability) which were received on March 6, 2002. 

3. The Veteran met basic eligibility for DEA on March 6, 2002; he did not have any service-connected disabilities prior to that date and there were no pending claims prior to that date. 

4. The date the Veteran informed VA as to the existence of his spouse represents the date of claim with respect to adding a spouse to a monetary award; it is the latest of possible dates of entitlement, and thus, pursuant to regulation, the effective date of award is April 1, 2014. 


CONCLUSIONS OF LAW

1. Entitlement to an effective date earlier than March 6, 2002 for the award of service connection for bipolar disorder is not established. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2. Entitlement to an effective date earlier than March 6, 2002 for the award of service connection for right shoulder osteoarthritis with loss of internal rotation is not established. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3. Entitlement to an effective date earlier than March 6, 2002 for the award of service connection for a right shoulder scar is not established. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4. Entitlement to an effective date earlier than March 6, 2002 for the establishment of eligibility to Dependents' Educational Assistance (DEA) is not established. 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2015). 

5. Entitlement to an effective date prior to April 1, 2014 for the establishment of additional compensation for the Veteran's spouse is not established. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.401(b). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by numerous letters of record, and the Veteran has not alleged, nor has the record demonstrated, any harm associated with even a potential defect in the timing or content of notice. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Effective Date 

The Veteran contends that he should be awarded an earlier effective date for the award of service connection for his psychiatric and right shoulder disabilities, and that eligibility to DEA and to spousal recognition should be earlier than currently established. He argues that in 1988, he forwarded a claim for right shoulder conditions and, apparently, a psychiatric condition, and that the claims were pending since that time. The appeal will be denied. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400. Entitlement to DEA and to recognition as a spouse for the purposes of payment of additional benefits are "downstream" issues (i.e., later decided based on the filing of a separate action or notice of disagreement from a claimant) from the initial grant of service connection. 

Prior to March 6, 2002, the Veteran was not in receipt of service-connected disability benefits. Thus, the Board must first determine whether the claims for service connection were pending prior to that date. 

The record reflects that in September 1988, the Veteran filed a claim for service connection for right shoulder pathology. In the claim, the Veteran noted "see attached" records, and included his service treatment records so as to claim service connection for a mental disability. The Veteran was advised in October 1988 to submit any evidence to support that his "disabilities" were causally related to active service. 

In October 1988, a deferred rating was entered on the basis of the Veteran having two attributable social security numbers. The rating decision expressed that benefits, as an administrative matter, could not be paid while this discrepancy existed, and that the Veteran should be contacted to clarify his actual number as well as his two periods of active service. In November 1988, a second deferred rating noted that the Veteran did not report for a scheduled examination and that evidence did not exist which was sufficient for rating purposes. The Veteran was advised by letter dated in November 1988 of the outstanding evidence necessary to properly process his claim (namely, the need for verification of his social security number). The Veteran did not respond, and in January 1989, the Veteran was informed that his "claim for compensation benefits has been disallowed." The adjudicators noted that the Veteran's identity, via his correct social security number, could not be verified. 

The Veteran was advised of his ability to appeal this determination and/or to have it reconsidered by submitted evidence or disagreement within the following year (although the letter determined the Veteran as having until November 1989 to respond, he would have had until January 1990, which is a year following the adverse determination). The Veteran did not respond. 
On March 6, 2002, the Veteran filed his claims for service connection for a psychiatric disability and for right shoulder disabilities. He noted that he had applied for this previously, but that he did not "follow up" because of his psychiatric disability. The current effective date of award for service-connected psychiatric and right shoulder disabilities is based on the March 2002 application. 

The January 1989 denial letter is somewhat vague in discussing which disabilities were under review, but in taking the submissions of the Veteran and the response issued during development that there were "disabilities" being considered, it can be interpreted broadly as being in direct response to claims for psychiatric and right shoulder disabilities. The Veteran has, himself, noted that his submissions-via a direct indication on the application for benefits and a submission of copies of his service treatment records-were for right shoulder and psychiatric conditions, and he has also noted that he did not "follow up" on being notified that all of these conditions were disallowed in the January 1989 administrative denial for "compensation benefits" (plural). 

Through the acknowledgment of not "following up" after notification of the January 1989 denial, the Veteran has admitted that he was fully informed of his ability to challenge the determination and to submit evidence on his behalf (e.g. his correct social security number) within a year after being notified of his action. He did not do so. Accordingly, March 6, 2002, the date that the claims to reopen were received, is properly considered as the earliest possible effective date for the award of service connection for the three disabilities. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400. 

With respect to DEA eligibility, for the purposes of educational assistance under Chapter 35, a dependent of a Veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021. As the award of DEA is downstream from the award of service connection, it cannot predate the effective date of such an award with respect to when eligibility is determined. March 6, 2002 is the effective date of award for service connection and for the establishment of a total disability rating. It is, thusly, the date at which entitlement arose for eligibility to DEA. As discussed, there was no pending claim for service connection prior to this date, and accordingly, the claim for an earlier effective date for the establishment of eligibility to DEA will be denied. 

With respect to adding a spouse for the payment of additional monetary benefits, it is noted that the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award. See 38 C.F.R. § 3.401(b). The "date of claim" for additional compensation for a dependent spouse or child is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of the Department Veterans Affairs request. See 38 C.F.R. § 3.401(b)(1). If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application. If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application. This applies to applications for increased benefits by reason of existence of a dependent. See 38 C.F.R. § 3.109.

The Veteran informed VA about the existence of his spouse in March 2014, and the effective date of award was set to the first day of the following month (April 2014) for the payment of benefits. Evidence of the marriage was not received within a year of the occurrence of the event, and thus, the "date of claim" in this instance is the date at which VA became award of the dependent's existence. It is the latest date when compared to when dependency arose, when a qualifying disability rating was established, and the commencement of the award, and is the proper effective date of award. Accordingly, the claim for an earlier effective date will be denied. 


ORDER

An effective date earlier than March 6, 2002 for the award of service connection for bipolar disorder is denied. 

An effective date earlier than March 6, 2002 for the award of service connection for right shoulder osteoarthritis with loss of internal rotation is denied. 

An effective date earlier than March 6, 2002 for the award of service connection for a right shoulder scar is denied. 

An effective date earlier than March 6, 2002 for the establishment of eligibility to Dependents' Educational Assistance (DEA) is denied. 

An effective date prior to April 1, 2014 for the establishment of additional compensation for the Veteran's spouse is denied. 


REMAND

The claim for an increase in rating for a right shoulder disability was remanded by the Board in May 2010 for the affording of a VA examination and to obtain VA records. An examination was last conducted in December 2010. 

The Veteran has since raised continuing allegations as to the increasing severity of the disorder. In cases where an increase in rating is sought, the current level of disability is of paramount importance. The claim must therefore be remanded so that a new examination addressing severity of the right shoulder condition can be afforded. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a comprehensive orthopedic examination to determine the severity of the service-connected right shoulder arthritis with limitation of internal rotation. 

-The examiner must  reference disability manifestations demonstrated in the claims file, and must  fully note his review of the file. 

-Range of motion tests as well as any other necessary testing to evaluate the severity of the condition must  be afforded. Any additional limitation associated with pain must be noted. 

-The presence or absence of ankylosis must  be noted. 

-Loss of the head, fibrous union, malunion and/or nonunion of the joint, if present, must  be described. 

-Functional impairment, to include weakness, fatigability, and coordination, if present, must  be described. 

2. Following the above-directed development, readjudicate the Veteran's claim. If the disposition remains not fully favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


